DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1, 12 and 13 are amended.  Claims 1-13 are pending.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a surface roughness acquisition section adapted to acquire a surface roughness of the subject by holding in a storage a lookup table associating a parameter with one or more of a relative value of surface roughness and an absolute value of surface roughness, acquiring the parameter from the memory, and determining the surface roughness on the basis of the acquired parameter, the parameter representing a characteristic of the phase angle with respect to change in the specular reflectance in accordance with a given reference.

Claims 2-11 are allowed as being dependent on claim 1.

Claim 12 was found to be allowable because a method comprising: a surface roughness of the subject by holding in a storage a lookup table associating a parameter 

Claim 13 was found to be allowable because A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to carry out actions, comprising:  acquiring a surface roughness of the subject by holding in a storage a lookup table associating a parameter with one or more of a relative value of surface roughness and an absolute value of surface roughness, acquiring the parameter from the memory, and determining the surface roughness on the basis of the acquired parameter, the parameter representing a characteristic of the phase angle with respect to change in the specular reflectance in accordance with a given reference.

The closest available prior art Sato et al. (US PG Pub. 20090141027) discloses an information processing apparatus (para. 0080; optical area dividing device 100 is an example of the image processing device which performs processing on a shadow in the image of the object) comprising: an image acquisition section (camera 200 of fig. 2) adapted to acquire data of polarization images in a plurality of azimuths (para. 0099; discloses imaging unit 206 holds pixels including four kinds of polarization directions which forms rotation angles (of .psi.i=0, 45, 90, and 135 degrees) with respect to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        9 February 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882